Hill, P. J., and Crapser, J., concur; Rhodes, J.,
concurs upon the grounds stated in the opinion, and also upon the further ground that if it be assumed that the Delaware and Hudson Company was not guilty of concealment amounting to fraud in the concoction of the judgment, nevertheless the complaint here states a good cause of action in equity. The receiver which the Delaware and Hudson Company procured to be appointed stands in the position of the Mechanicville and Fort Edward Railroad Company and of the Delaware and Hudson Company in the actions which the receiver has brought against the Boston and Maine Railroad. Thus, as between the Boston and Maine Railroad and the receiver, in the actions brought by the receiver, the 1916 judgment is binding because the predecessors of both parties to the receiver’s actions were parties to the 1916 action. While such judgment might be set up as a defense to the actions brought by the receiver, it seems proper that the effect of such judgment be invoked in equity in order to prevent a multiplicity of suits.
Judgment and orders reversed on the law, with costs, and each motion denied, with ten dollars costs.